IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON ,                        )
                                             )         No. 69629-7-1
                      Respondent,            )
                                             )         DIVISION ONE
             V.                              )                                          o
                                             )         UNPUBLISHED OPIN©N ^4g
JAMES LEON DIXON,                            )                                £        ~»3
                                             )                                5        0°-*,
                      Appellant.             )         FILED: January 13,2014 3^p
                                                                               03      ^Tipi
                                             )
                                                                               2:      ipw
      Appelwick, J. — During Dixon's trial for possession of control^! %             —SO
                                                                                  to    3 No. 69629-7-1/2

and again told Dixon to stop and to move away from the garbage can. Officer

Drake saw Dixon drop a small light colored object from a clenched hand into the

garbage can. On cross-examination, he conceded that his written report stated

that Dixon opened his hand, but did not state that something fell out of it.

       The   officers then   detained   and   handcuffed   Dixon.    Officer Duane

Wantland, who observed the incident from across the street, approached and

removed the lid from the garbage can. He "pretty quickly" found a baggie that

appeared to contain a controlled substance. About a minute later, he found a

different kind of baggie containing a different substance.          Field tests and

subsequent forensic tests showed that the substances were methamphetamine

and cocaine. During a search incident to Dixon's arrest, the officers found a cell

phone and $1,255 in cash on his person.

       The State charged Dixon with possession of a controlled substance,

"cocaine and methamphetamine." Prior to trial, the court granted Dixon's motion

to exclude any evidence of other convictions, infractions, or bad acts. The court

denied Dixon's motion to prohibit testimony about the cell phone and cash found

on his person. Dixon argued that the evidence was not relevant and was highly

prejudicial, because it painted him as "a criminal person." The State countered

that the evidence was relevant to the possession charge because it showed drug

activity connected to possession of drugs.      The court concluded the evidence

was more probative than prejudicial.

      At trial, the court admitted the baggies and Dixon's cell phone as exhibits.

The cash, however, was not offered into evidence. In an attempt to explain its

                                          2
No. 69629-7-1/3

absence, the prosecutor asked Officer Wantland why the cash had not been in

the evidence room with the other items. Defense counsel objected on relevance

grounds. Following an offer of proof in which the prosecutor showed the court

and counsel a "notice of seizure and intended forfeiture regarding the money,"

the court overruled the objection. Officer Wantland then explained that

       the currency was seized -- or moved to seize for unlawful drug
       proceeds. When that happens, that money is taken by the property
       room and usually put into a bank account so it's drawing interest
       until that seizure. It's a civil case, that seizure of drug proceeds is.
       And so once that's completed . . . it is in an interest-bearing
       account instead of sitting stagnant in the property room.

(Emphasis added.) Defense counsel did not object to the witness' references to

unlawful drug proceeds.

       In closing argument, defense counsel argued in part as follows:

               Now, they also didn't find any paraphernalia on Mr. Dixon or
       in the trash can. Why is that important? Well, we talked about this
       actually in voir dire. Somebody had mentioned - actually the
       prosecutor brought this up, what's common for people to use drugs,
       what they may have on them, what they don't have on them, and
       somebody had commented that it's common for somebody who
       used drugs will have some type of apparatus to use those drugs
       with. Now, there weren't any paraphernalia found on Mr. Dixon or
       in the trash can.

The jury found Dixon guilty as charged. He appeals.

                                     DECISION

       Dixon first contends the trial court abused its discretion in admitting

evidence that he possessed $1,255 in cash at the time of his arrest.2              He

       2The admissibility of evidence is within the discretion of the trial court, and
a reviewing court will reverse only when the trial court abuses its discretion.
State v. Atsbeha. 142 Wash. 2d 904, 913-914, 16 P.3d 626 (2001). An abuse of
discretion occurs only when no reasonable person would take the view adopted
by the trial court. Id
No. 69629-7-1/4

contends his possession of cash was not relevant to or probative of the crime of

possessing a controlled substance, was more prejudicial than probative, and was

an inadmissible prior bad act under ER 404(b).          There was no abuse of

discretion.

       Evidence is relevant if it has "any tendency to make the existence of any

fact that is of consequence to the determination of the action more probable or

less probable than it would be without the evidence." ER 401. In addition, a fact

bearing on the credibility or probative value of other evidence is relevant. State

v. Rice, 48 Wash. App. 7, 12, 737 P.2d 726 (1987). In this case, the fact that Dixon

possessed a very large amount of cash in an area known for drug dealing

together with his furtive gesture upon seeing the police, supported inferences

that he was purchasing or selling drugs. Either inference made his possession of

the drugs found in the garbage can more likely and explained why he possessed

no drug paraphernalia. It was thus relevant evidence.

       Relevant evidence may be excluded, however, "if its probative value is

substantially outweighed by the danger of unfair prejudice."       ER 403.    The

incident occurred in an area known for drug trafficking. Dixon started to flee

when he saw police. Dixon possessed no drug paraphernalia. And, Dixon was

charged with possessing two different drugs in different packaging. Given these

facts, his possession of a cell phone and $1,255 in cash was highly probative of

whether he possessed the substances found in the garbage can. Clearly, the

evidence was also prejudicial.    However, we cannot say it was an abuse of
No. 69629-7-1/5

discretion to conclude that its probative value was not substantially outweighed

by the danger of unfair prejudice.

         Dixon also contends the evidence was inadmissible under ER 404(b). He

did not directly challenge the evidence on this basis below.3 A party who objects
to evidence on one ground may not raise a different ground for that objection on

appeal. State v. Mason. 160 Wash. 2d 910, 933, 162 P.3d 396 (2007) (objection

solely on relevancy grounds did not preserve an ER 404(b) challenge on appeal),

abrogated on other grounds by Giles v. California, 554 U.S. 353, 128 S. Ct. 2678,

171 L. Ed. 2d 488 (2008). And, this court will not review a claim raised for the

first time on appeal unless it involves manifest error affecting a constitutional

right.    RAP 2.5(a).      Because evidentiary errors under ER 404(b) are not

constitutional error, review of Dixon's new claim is precluded. State v. Gresham,

173 Wash. 2d 405, 432-33, 269 P.3d 207 (2012).

         But, even if Dixon had preserved the error, he could not show a manifest

abuse of discretion. Under ER 404(b), "[ejvidence of other crimes, wrongs, or

acts is not admissible to prove the character of a person in order to show action

in conformity therewith." Such evidence may be admissible, however, as res

gestae evidence "'if it is so connected in time, place, circumstances, or means

employed that proof of such other misconduct is necessary for a complete



         3 In his trial brief, Dixon asked the court to "[pjrohibit any State's witnesses
from testifying about what was found or not found on Mr. Dixon" under "ER 401,
402, 403." During argument on the motion, defense counsel argued relevance
and prejudice. While counsel also argued that State v. Trickier. 106 Wash. App.
727, 25 P.3d 445 (2001) supported her argument, she never mentioned or
advanced any argument based on ER 404(b).
No. 69629-7-1/6

description of the crime charged, or constitutes proof of the history of the crime

charged.'"   State v. Schaffer. 63 Wash. App. 761, 769, 822 P.2d 292 (1991)

(quoting 5 K. Tegland, Wash. Prac. § 115, at 398 (3d ed. 1989)), affd, 120
Wash. 2d 616, 828 P.2d 281 (1993).

      Assuming without deciding that Dixon's possession of a large amount of

cash is evidence of other "crimes, wrongs, or acts" within the meaning of ER

404(b),4 it was nevertheless admissible as part of the res gestae of the offense.
The principal issue in this case was whether Dixon previously possessed the

drugs found in the garbage can. The items on Dixon's person at the moment he

allegedly sloughed the drugs were integral to the resolution of that issue.     In

particular, items associated with drug activity tended to establish a connection

between Dixon and the drugs and explained why he possessed no drug

paraphernalia—a point the defense emphasized in closing and discussed during

voir dire. The evidence thus completed the story of the offense. See State v.

Jordan, 79 Wash. 2d 480, 482-83, 487 P.2d 617 (1971) (in prosecution for

possession of codeine pills, evidence of needle marks, drug paraphernalia, and

methamphetamine either on the defendant's person or in close proximity to him

was "'an inseparable part of the whole deed'" (quoting State v. Niblack, 74 Wash. 2d
200, 206, 443 P.2d 809 (1968))); State v. Flenoid. 838 S.W.2d 462, 467-68 (Mo.



      4 Unlike most evidence offered under ER 404(b), res gestae evidence is
not evidence of unrelated prior criminal activity but rather a part of the crime
charged. State v. Sublett, 156 Wash. App. 160, 196, 231 P.3d 231 (2010), affd.
176 Wash. 2d 58.     Division Two of this court has held that such evidence is "not
'prior misconduct' of the type generally inadmissible under ER 404(b)." State v.
Grier, 168 Wash. App. 635, 647, 278 P.3d 225 (2012).
No. 69629-7-1/7

App. 1992) (where defendant was charged with possession of a controlled

substance and unlawful use of a weapon, evidence that he carried a beeper and

cash was "part of the res gestae of the charge being tried" and was "admissible

to present a complete and coherent picture of events surrounding the possession

of the cocaine and weapon.").

      A case cited by Dixon—State v. Trickier, 106 Wash. App. 727, 25 P.3d 445

(2001)—is distinguishable.       The State charged Trickier with possession of a

stolen credit card.   Id. at 733.   In addition to the credit card evidence, the trial

court admitted evidence that 16 other items belonging to victim's other than the

credit card owner were found in Trickler's actual or constructive possession, jd.

at 734. In reversing, the Trickier court noted that the trial court had not balanced

the prejudicial and probative value of the evidence, had admitted "a plethora" of

other uncharged acts, and that the State had not shown that Trickler's

possession of the other stolen items was an inseparable part of the charged

offense,   jd.    Here, by contrast, after balancing its probative and prejudicial

values the court admitted a single piece of evidence, the possession of which

was not itself a crime. As discussed above, the evidence was part of the res

gestae of the charged offense. Trickier is not applicable here.

       Dixon also argues for the first time on appeal that testimony referring to

the cash as "unlawful drug proceeds" denied him a fair trial. Again, he fails to

carry his burden of demonstrating a basis to raise this alleged error for the first

time in this court. He provides no argument as to whether the testimony was

manifest constitutional error.      And, even assuming the alleged error was of

                                           7
No. 69629-7-1/8

constitutional magnitude, Dixon cannot demonstrate manifest error, i.e., an error

that had practical and identifiable consequences in the trial, for several reasons.

State v. Lynn, 67 Wash. App. 339, 345, 835 P.2d 251 (1992).

       First, the testimony merely suggested what the jury could already infer

from the amount of drug trafficking in the area, the large amount of cash, and

Dixon's reaction to police—i.e., that Dixon was either purchasing or selling drugs.

Second, the witness did not testify that the money was in fact unlawful drug

proceeds. Rather, the witness testified that proceedings to seize the money as

unlawful drug proceeds had been initiated.      And, finally, the references were

isolated and the prosecutor did not repeat them in closing argument.           Any

constitutional error was not manifest.


      Affirmed.




WE CONCUR:




                                                        ^A^




                                         8